DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-20017-209242.
JP-20017-209242 discloses a shower device comprising a storage container 26 for a hydrogen generating agent, wherein the storage container 26 has a surface 24 with an opening section 24a, and the storage container 26 is disposed relative to a water passage 24 between a water supplier 40 and a shower discharger 30 so that water enters the storage container 26 from the surface with the opening section 24a and exits from the same surface to the water passage 22.

Regarding claims 6 and 12, the storage container 26 is attachable and detachable.  
Regarding claims 7 and 13,  the shower device is a shower head.  
Regarding claims 8 and 14, a hydrogen generating agent is sodium borohydride.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP-20017-209242 in view of JP U2-17253.
JP-20017-209242 does not disclose a measuring mechanism and a displaying mechanism for a temperature of water passing through the water passage. Attention is directed to JP U2-17253 which teaches a shower device comprising a measuring 
Regarding claim 16,  the shower device is a shower head.  
Claims 4, 5, 10, 11 and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over JP-20017-209242 in view of Lee et al. (2017/0350103).
Regarding claims 4 and 10, JP-20017-209242 does not disclose a measuring mechanism and a displaying mechanism for a quantity of water passing through the water passage. Attention is directed to Lee et al. which teaches a shower device comprising a flow rate sensor 113 (Fig. 5) and a display mechanism (paragraph [0206]) for displaying the flow rate. Therefore, it would have been obvious to one of skill in the art to employ a flow rate sensor and a display mechanism with JP-20017-209242 shower device in view of the teaching of Lee et al. for measuring and displaying the flow rate of the shower device.
Regarding claims 5, 11 and 17, JP-20017-209242 does not disclose a water-flow power generator. Attention is directed to Lee et al. which teaches a shower device comprising a power generator 115 (Fig. 5). Therefore, it would have been obvious to one of skill in the art to employ a power generator in JP-20017-209242 shower device in view of the teaching of Lee et al. for providing electric energy to the sensors in the shower device.
Regarding claims 18 and 20,  the shower device is a shower head.
Regarding claim 19,  the storage container 26 is attachable and detachable.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over JP-20017-209242 in view of JP U2-17253 as described above and further in view of Lee et al. (2017/0350103).
JP-20017-209242 does not disclose a measuring mechanism and a displaying mechanism for a quantity of water passing through the water passage. Attention is directed to Lee et al. which teaches a shower device comprising a flow rate sensor 113 (Fig. 5) and a display mechanism (paragraph [0206]) for displaying the flow rate. Therefore, it would have been obvious to one of skill in the art to employ a flow rate sensor and a display mechanism with JP-20017-209242 shower device in view of the teaching of Lee et al. for measuring and displaying the flow rate of the shower device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawamoto discloses a shower head comprising a storage container 15 for containing shampoo, lotion or essence. Ajagbe discloses a shower head comprising a storage container 70. O’Brien discloses a shower head comprising a storage container 22. Schooley, Jr. discloses a shower head comprising a storage container 16 for containing soap.  Cantrell discloses a shower device comprising storage container A for containing soap. Gilford discloses a shower head comprising a storage container 5 for containing soap. Legros et al. discloses a shower head comprising a storage container 43 for containing soap
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUYEN D LE/Primary Examiner, Art Unit 3754